DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 32-55 are pending in the application. Claims 32-55 will be examined.
Priority
	This application is a continuation of U.S. Patent Application No. 13/727,366 filed December 26, 2012, now abandoned, which claims benefit to U.S. Provisional Application No. 61/580,626 filed December 27, 2011.

Information Disclosure Statement
	Receipt of Information Disclosure Statements filed August 28, 2020, December 21, 2020, August 20, 2021, August 30, 2021 and January 28, 2022 is acknowledged.

Examiner Note
	Claim 52 recites “A method of treating a disease or disorder in a patient, the method comprising administering to the patient the pharmaceutical composition of claim 32, wherein the disease or disorder is selected from the group consisting of psoriasis…or lichen planus”. The examiner suggests using the term “and” as the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34, 53 and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the limitation "the polyvinyl alcohol is present in an amount of 35% to 45% by weight of the coating formulation" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 34 is dependent from claim 32. Claim 32 does not recite a limitation for “a polyvinyl alcohol” component or “a coating formulation”. As such, the polyvinyl alcohol and coating formulation limitations in claim 34 are not supported. In reviewing the claim set, it appears claim 34 should depend from claims 41 and 42. Correction is required.
Claim 53 recites the limitation "plaque-type psoriasis" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 53 is dependent from claim 52. Claim 52 recites the disease is psoriasis, not plaque-type psoriasis, as claimed in claim 53. Correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 32, 35, 37-39, 41, 52 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (US 7,208,516, Muller et al. ‘516) in view of the Jivraj Publication (2000, Jivraj et al.). Muller et al. ‘516 cited by Applicant on the IDS dated 8/28/2020.

Applicant’s invention
	Applicant claims a pharmaceutical composition comprising compound A: 
    PNG
    media_image1.png
    155
    209
    media_image1.png
    Greyscale
(A), or a pharmaceutically acceptable salt thereof, a filler, a disintegrant, and a lubricant, wherein the filler comprises lactose monohydrate in an amount of 50% to 65% by weight of the pharmaceutical composition.
Determination of the scope of the content of the prior art
(MPEP 2141.01)
Regarding claims 32, 52 and 54, Muller et al. ‘516 teach methods of treating or managing psoriatic arthritis are disclosed. Specific methods encompass the administration of (+)-2-[1-(3-ethoxy-4-methoxyphenyl)-2-methylsulfonylethyl]-4-acetylaminoisoindoline-1,3-dione alone or in combination with a second active agent (Abstract). (+)-2-[1-(3-ethoxy-4-methoxyphenyl)-2-methylsulfonylethyl]-4-acetylaminoi- soindoline-1,3-dione is compound A. Muller et al. ‘516 teach methods of treating and/or  managing psoriatic arthritis which comprises administering to a patient in need of such treatment or management a therapeutically or prophylactically effective amount of 
Regarding claims 32 and 35, Muller et al. ‘516 teach a particular solid oral dosage form of the invention comprises the (+) enantiomer of 2-[1-(3-ethoxy-4-methoxyphenyl)-2-methylsulfonylethyl]-4-acetylaminoisoin-doline-1,3-dione, anhydrous lactose, microcrystalline cellulose, polyvinylpyrrolidone, stearic acid, colloidal anhydrous silica and gelatin (col. 12, lines 65-67-col. 13, lines 1-3).
Regarding claim 32, Muller et al. ‘516 teach non-limiting examples of excipients suitable for use in solid oral dosage forms (e.g., powders, tablets, capsules and caplets) include starches, sugars, micro-crystalline cellulose, diluents, granulating agents, lubricants, binders and disintegrating agents (col. 11, lines 37-41).
Regarding claim 37, Muller et al. ‘516 teach nonlimiting examples of disintegrants include croscarmellose (col. 12, line 40, line 43)
Regarding claim 38, Muller et al. ‘516 teach typical pharmaceutical compositions comprise from about 0.5 to about 15 weight percent of disintegrant, preferably from about 1 to about 5 weight percent of disintegrant (col. 12, lines 36-38).
Regarding claim 39, Muller et al. ‘516 teach nonlimiting examples of lubricants include magnesium stearate (col. 12, lines 48 and 50).
Regarding claim 41, Muller et al. ‘516 teach tablets can be coated by standard aqueous or nonaqueous techniques. Such dosage forms can be prepared by any of the method of a pharmacy (col. 11, lines 44-47).

Difference between the prior art and the claims
(MPEP 2141.02)
Muller et al. ‘516 do not specifically disclose the lactose is lactose monohydrate or the weight percentage of the lactose monohydrate. It is for this reason the Jivraj Publication is added as a secondary referenced. 
Jivraj et al. teach lactose is widely used as a filler or diluent in tablets and several grades are commercially available. Spray-dried lactose was developed and is a form of lactose designed specifically for direct compression. It comprises mainly α-lactose monohydrate microcrystals bound into spherical aggregates by small amounts of amorphous lactose (page 4, col. 1, Free-flowing powders that disintegrate by dissolution, Lactoses, paragraph 1).
Jivraj et al. teach microcrystalline cellulose is regarded as being chemically inert and compatible with most drugs. The limitation of poor flow is offset by mixing with another filler with good flowability, such as α-lactose monohydrate (page 3, col. 1, paragraph 3). 

Finding of obviousness/Rationale and Motivation
 (MPEP 2142-2143)
It would have been obvious to one of ordinary skill at the time of the invention to combine the teachings of Muller et al. ‘516 and the Jivraj Publication and use lactose monohydrate as the filler in the composition. Muller et al. ‘516 teach methods of treating or managing psoriatic arthritis. Specific methods encompass the administration of (+)-2-lactose, microcrystalline cellulose, polyvinylpyrrolidone, stearic acid, colloidal anhydrous silica and gelatin. One of ordinary skill in the art at the time of the invention would have been motivated to use lactose monohydrate as the filler because Muller et al. ‘516 teaches that anhydrous lactose is one of the fillers used in a typical solid oral formulation. As such, one of ordinary skill in the art would have been motivated to use a lactose compound that is specifically designed for direct compression, such as lactose monohydrate. In addition, lactose monohydrate has good flow characteristics, is inexpensive, and commonly used in combination with microcrystalline cellulose, another component of the composition, with synergistic effects on disintegration time and improved crushing strength, as taught by the Jivraj Publication. Therefore, one of ordinary skill in the art would have been motivated to use microcrystalline cellulose as the lactose component taught by Muller et al. ‘516, with a reasonable expectation of success.
Regarding the limitation wherein the lactose monohydrate is in an amount 50% to 65% by weight of the pharmaceutical composition, Muller et al. ‘516 teach the filler in the pharmaceutical composition is typically present in from about 50 to about 99 weight percent of the pharmaceutical composition or dosage form. Muller et al. ‘516 teach a lactose, microcrystalline cellulose, polyvinylpyrrolidone, stearic acid, colloidal anhydrous silica and gelatin. As such, it would have been obvious to one of ordinary skill in the art that the monohydrate lactose, the filler, would be present in the composition in an amount of 50 to 65% by weight, as this range falls within the range taught by Muller et al. ‘516. In addition, the adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Claims 33, 36, 40 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Muller et al. (US 7,208,516, Muller et al. ‘516) in view of the Jivraj Publication (2000, Jivraj et al.) as applied to claims 32, 35, 37-39, 41, 52 and 54 above, and further in view of Bechard et al. (US 5,358,941). Muller et al. ‘516 and Bechard et al. cited by Applicant on the IDS dated 8/28/2020.
Applicant’s invention

    PNG
    media_image1.png
    155
    209
    media_image1.png
    Greyscale
(A), or a pharmaceutically acceptable salt thereof, a filler, a disintegrant, and a lubricant, wherein the filler comprises lactose monohydrate in an amount of 50% to 65% by weight of the pharmaceutical composition. 

Determination of the scope of the content of the prior art
(MPEP 2141.01)
The teachings of Muller et al. ‘516 and the Jivraj Publication with respect to the 35 U.S.C. 103(a) rejection is hereby incorporated and are therefore applied in the instant rejection as discussed above. 
Difference between the prior art and the claims
(MPEP 2141.02)
Muller et al. ‘516 and the Jivraj Publication do not specifically disclose the weight percentages of the components as claimed in claims 33, 36, 40 and 50. It is for this reason Bechard et al. is added as a secondary reference. 
Regarding claims 36 and 40, Bechard et al. teach dry-mix table formulation for medicinal purposes, such as arthritis (col. 4, line 45). Bechard et al. teach preferred pharmaceutical compositions comprise about 10 to 80% by weight of anhydrous lactose or hydrous fast flow lactose; about 5 to 50% by weight of microcrystalline cellulose; about 0.5 to 10% by weight of croscarmellose sodium; and about 0.1 to 5% by weight of magnesium stearate (col. 3, lines 15-20).

Finding of obviousness/Rationale and Motivation
 (MPEP 2142-2143)
It would have been obvious to one of ordinary skill at the time of the invention to combine the teachings of Muller et al. ‘516, as modified by the Jivraj Publication, and Bechard et al. and use standard weight percentages of filler, such cellulose; lubricant, such as magnesium stearate, and active compound A.  Muller et al. ‘516 teach methods of treating or managing psoriatic arthritis. Muller et al. ‘516 teach a particular solid oral dosage form of the invention comprises the (+) enantiomer of 2-[1-(3-ethoxy-4-methoxyphenyl)-2-methylsulfonylethyl]-4-acetylaminoisoindoline-1,3-dione, anhydrous lactose and microcrystalline cellulose. One of ordinary skill in the art would have been motivated to use the weight percentages of filler, disintegrant, and lubricant in tablet formulations that are known in the art. One of ordinary skill in the art would have been motivated to look to prior art teachings to determine the weight percentage of excipients need in the formulations, such as those taught by Bechard et al. Bechard et al. teach preferred pharmaceutical compositions comprise about 10 to 80% by weight of anhydrous lactose or hydrous fast flow lactose; about 5 to 50% by weight of microcrystalline cellulose; about 0.5 to 10% by weight of croscarmellose sodium; and about 0.1 to 5% by weight of magnesium stearate. The currently claimed ranges fall within the ranges of taught by the prior art. For example, Bechard et al. teach the KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007), with a reasonable expectation of success. 
Regarding the amount of compound A present in the composition claimed in claims 33 and 50, one of ordinary skill in art would have been motivated to use experimentation and optimization to determine the amount of active component needed in the composition. Muller et al. ‘561 teach that (+) enantiomer of 2-[1-(3-ethoxy-4-methoxyphenyl)-2-methylsulfonylethyl]-4-acetylaminoisoindoline-1,3-dione is present in an amount that ranges from 1 mg to 200 mg of the composition. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Claims 34, 42-49 and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Muller et al. (US 7,208,516, Muller et al. ‘516) in view of the Jivraj Publication (2000, Jivraj et al.) and Bechard et al. as applied to claims 32-33, 35-40, 50, 52 and 54 above, and further in view of Jordan et al. (US 6,448,323). Muller et al. ‘516, Bechard et al., and Jordan et al. cited by Applicant on the IDS dated 8/28/2020.
Applicant’s invention
Applicant claims a pharmaceutical composition comprising compound A: 
    PNG
    media_image1.png
    155
    209
    media_image1.png
    Greyscale
(A), or a pharmaceutically acceptable salt thereof, a filler, a disintegrant, and a lubricant, wherein the filler comprises lactose monohydrate in an amount of 50% to 65% by weight of the pharmaceutical composition. Applicant claims the composition further comprises a coating formulation. 
Determination of the scope of the content of the prior art
(MPEP 2141.01)

Difference between the prior art and the claims
(MPEP 2141.02)
Muller et al. ‘516, the Jivraj Publication, and Bechard et al. do not specifically disclose the components of the coating formulation, as claimed in claims 42, 43, 44, 46, and 48 or the weight percentages of the components as claimed in claims 45, 47, 49, and 52. It is for this reason Jordan et al. is added as a secondary referenced. 
Jordan et al. teach a film coating, comprises the steps of mixing polyvinyl alcohol, a plasticizer such as polyethylene glycol or glycerin, talc, and preferably a pigment/opacifier and lecithin into water to form an aqueous coating dispersion (Abstract). 
Regarding claim 42, Jordan et al. teach polyvinyl alcohol is the film former of the coating (col. 3, lines 3-8).
Regarding claims 43 and 44, Jordan et al. teach polyethylene glycol is a plasticizer for making the coating of the invention non-brittle and non-cracking (col. 3, lines 17-21).
Regarding claims 43 and 46, Jordan et al. teach talc is a glidant, and the talc helps improve the smoothness of the final coating (col. 3, lines 28-39).
Regarding claims 43 and 48, Jordan et al. teach the pigment/opacifier may be any food approved colors (col. 3, lines 40-45).

    PNG
    media_image2.png
    120
    288
    media_image2.png
    Greyscale
 (col. 3, lines 53-65).
Finding of obviousness/Rationale and Motivation
 (MPEP 2142-2143)
It would have been obvious to one of ordinary skill at the time of the invention to combine the teachings of Muller et al. ‘516, as modified by the Jivraj Publication and Bechard et al., and Jordan et al. and use a coating composition in the tablet formulations. Muller et al. ‘516 teach methods of treating or managing psoriatic arthritis. Muller et al. ‘516 teach a particular solid oral dosage form of the invention comprises the (+) enantiomer of 2-[1-(3-ethoxy-4-methoxyphenyl)-2-methylsulfonylethyl]-4-acetylaminoisoindoline-1,3-dione, anhydrous lactose and microcrystalline cellulose. Muller et al. ‘516 teach tablets can be coated by standard aqueous or nonaqueous techniques. Bechard et al. teach the term "tablet" as used herein is intended to encompass compressed pharmaceutical dosage formulations of all shapes and sizes, whether coated or uncoated. Bechard et al. teach substances which may be used for coating include hydroxypropylmethylcellulose, hydroxypropylcellulose, titanium oxide, talc, sweeteners, and colorants. Since Muller et al. ‘516 teach that the tablets can be coated by standard aqueous techniques one of ordinary skill in the art at the time  the invention was made would have been motivated to use ingredients that are traditionally used in coating techniques, such as the ones taught by the prior art. Specifically, one of ordinary skill in the art would have looked to Jordan et al. for guidance in formulating the KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 
One of ordinary skill in the art would have been motivated to use the amounts of polyvinyl alcohol, polyethylene glycol, talc and coloring agents in the coating formulation for the tablets that are known in the art. One of ordinary skill in the art would have been motivated to look to prior art teachings to determine the weight percentage of coating ingredients needed in the formulations, such as those taught by Jordan et al. Jordan et al. teach the preferred acceptable ranges for each component in the table cited. The currently claimed ranges fall within the ranges of taught by the prior art. For example, Jordan et al. teach the polyvinyl alcohol is preferably 38 to 46% of the coating composition. 35% to 45% by weight of the coating formulation, as claimed in claim 34, and 40%, as claimed in claim 51, fall within the range of the amount taught by the prior art. Jordan et al. teach polyethylene glycol is 5 to 30%, preferably 10 to 25% of the coating composition. 20% to 25% by weight of the coating formulation, as claimed in claim 45, and 20% by weight, as claimed in claim 51, fall within the range of the amount KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007), with a reasonable expectation of success. In addition, the adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Claims 53 and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Muller et al. ‘516 (US 7,208,516) in view of the Jivraj Publication (2000, Jivraj et al.) as applied to claims 32, 35, 37-39, 41, 52 and 54  above, and further Muller et al. ‘940 (US 5,358,940) and the Pagés Publication (2009, Pagés et al.) . Muller et al. ‘516 and Muller et al. ‘940 cited by Applicant on the IDS dated 8/28/2020.
Applicant’s invention
	Applicant claims a pharmaceutical composition comprising compound A: 
    PNG
    media_image1.png
    155
    209
    media_image1.png
    Greyscale
(A), or a pharmaceutically acceptable salt thereof, a filler, a disintegrant, and a lubricant, wherein the filler comprises lactose monohydrate in an amount of 50% to 65% by weight of the pharmaceutical composition. Applicant claims a method of treating a disease or disorder in a patient, the method comprising administering to a patient the pharmaceutical composition of claim 32, wherein the disease or disorder is selected from the group consisting of psoriasis, arthritis…and lichen planus. 
Determination of the scope of the content of the prior art
(MPEP 2141.01)
The teachings of Muller et al. ‘516 and the Jivraj Publication with respect to the 35 U.S.C. 103(a) rejection is hereby incorporated and are therefore applied in the instant rejection as discussed above. 
Difference between the prior art and the claims
(MPEP 2141.02)

Muller et al. ‘940 teach pharmaceutical compositions comprising an enantiomer of 2-[1-(3-Ethoxy-4-methoxyphenyl)-2-methylsulfonylethyl]-4-acetylaminoisoind oline-1,3-dione (compound A) and a pharmaceutically acceptable carrier (col. 3, lines 11-15). Muller et al. ‘940 teach a further embodiment of the invention relates to a method of treating diseases or disorders ameliorated by the inhibition of PDE4 in a patient which comprises administering to a patient in need of such treatment a therapeutically or prophylactically effective amount of stereomerically pure Compound A (col. 8, lines 9-22). Muller et al. ‘940 teach diseases include psoriasis (col. 8, line 25) and Behcet’s Disease (col. 8, lines 21-22 and line 30).
Pagés et al. teach apremilast is a selective PDE4 inhibitor (page 1502, col. 2, 2.4 Apremilast, first 2 lines). Pagés et al. teach apremilast has demonstrated to be safe and well-tolerated in Phase I studies, showing promising results in patients with severe plaque-type psoriasis (page 1503, col. 1, first paragraph).
Finding of obviousness/Rationale and Motivation
 (MPEP 2142-2143)
It would have been obvious to one of ordinary skill at the time of the invention to combine the teachings of Muller et al. ‘516, as modified by the Jivraj Publication, Muller et al. ‘940 and the Pagés Publication and use compound A and a pharmaceutical composition thereof to treat plaque-type psoriasis and Behcet’s disease. Muller et al. ‘516 teach the use of compound A to treat or manage psoriatic arthritis. One of ordinary skill in the art would have been motivated to treat other diseases with the composition 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328. The examiner can normally be reached Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANDRIAE M HOLT/           Examiner, Art Unit 1616                                                                                                                                                                                             
/ERIN E HIRT/           Primary Examiner, Art Unit 1616